July 7, 1993
                    [NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                         

No. 93-1119

                      RAYMOND A. BRISON,

                    Plaintiff, Appellant,

                              v.

                      MARSOLAIS, ET AL.,

                    Defendants, Appellees.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

           [Hon. Rya W. Zobel, U.S. District Judge]
                                                  

                                         

                            Before

                   Selya, Boudin and Stahl,
                       Circuit Judges.
                                     

                                         

Raymond A. Brison on brief pro se.
                 

                                         

                                         

          Per  Curiam.    We   have  carefully  reviewed  the
                     

appellant's  brief and the record  on appeal.   We agree with

the district court's conclusion that appellant's complaint is

barred by Massachusetts' three-year statute of limitations on

personal injury actions, Mass.  Gen. L. ch. 260,    2A, which

is applicable  to civil rights complaints,  filed pursuant to

42 U.S.C.    1983.  Owens v. Okure, 488  U.S. 235 (1989); see
                                                             

also  Street  v. Vose,  936 F.2d  38  (1st Cir.  1991), cert.
                                                             

denied, 112  S. Ct.  948 (1992).   There  is  nothing in  the
      

record to  suggest that that limitations period was, or ought

to  have been,  tolled.   The  order  of the  district  court

dismissing the complaint is, therefore, affirmed.

          Affirmed.